 



Exhibit 10.32
FIRST AMENDMENT TO CONSTRUCTION LOAN AGREEMENT
This First Amendment to Construction Loan Agreement is dated as of the 16th day
of August, 2006, and is by and between RED TRAIL ENERGY, LLC, a North Dakota
limited liability company (“BORROWER”), and FIRST NATIONAL BANK OF OMAHA
(“BANK”), a national banking association established at Omaha, Nebraska.
WHEREAS, the BANK and BORROWER executed a written Construction Loan Agreement
dated as of December 16,2005 (“AGREEMENT”).
Now, Therefore, in consideration of the AGREEMENT, and their mutual promises
made herein, BANK and BORROWER agree as follows:
     1. Terms which are typed herein as all capitalized words and are not
defined herein shall have same meanings as when described in the AGREEMENT.
     2. The parties desire that the INTEREST PERIOD for the REVOLVING NOTE,
FIXED RATE NOTE, VARIABLE RATE NOTE, and LONG TERM REVOLVING NOTE described in
paragraph 3, below, commence on the same date as the CONSTRUCTION NOTE, which is
the 16th day of the calendar month. Therefore, effective immediately, a new
subparagraph 1.18.4 shall be added to Section 1.18 of the AGREEMENT, so that
such Section 1.18 shall read:
1.18 “INTEREST PERIOD” means initially, the period commencing on the date of any
loan made pursuant to this AGREEMENT and, for FIXED RATE NOTE and VARIABLE RATE
NOTE ending three months later, and for the CONSTRUCTION NOTE, LONG TERM
REVOLVING NOTE and REVOLVING NOTE ending one month later; and thereafter, each
period commencing on the first day immediately following the last day of the
immediately preceding INTEREST PERIOD and, for FIXED RATE NOTE and VARIABLE RATE
NOTE ending three months thereafter, and for the CONSTRUCTION NOTE, LONG TERM
REVOLVING NOTE and REVOLVING NOTE ending one month thereafter; provided that:
     1.18.1 subject to clauses 1.18.2 and 1.18.3 below, any INTEREST PERIOD
which would otherwise end on a day which is not a EURODOLLAR BUSINESS DAY shall
be extended to the next succeeding EURODOLLAR BUSINESS DAY unless such
EURODOLLAR BUSINESS DAY falls in another calendar month, in which case such
INTEREST PERIOD shall end on the immediately preceding EURODOLLAR BUSINESS DAY;
     1.18.2 subject to clause 1.18.3 below, any INTEREST PERIOD which begins on
the last EURODOLLAR BUSINESS DAY of a calendar month (or a day for which there
is no numerically corresponding day in the calendar month at the end of such
INTEREST PERIOD) shall end on the last EURODOLLAR BUSINESS DAY of a calendar
month;

 



--------------------------------------------------------------------------------



 



     1.18.3 no INTEREST PERIOD shall extend beyond the LOAN TERMINATION DATE;
and
     1.18.4 Notwithstanding anything hereinabove to the contrary, the INTEREST
PERIOD for the REVOLVING NOTE, FIXED RATE NOTE, VARIABLE RATE NOTE, LONG TERM
REVOLVING NOTE and the CONSTRUCTION NOTE shall commence on the 16th day of the
calendar month.
     3. On execution hereof, BORROWER will execute and deliver to BANK a
replacement note evidencing the REVOLVING NOTE, in order to change the maturity
of such note. As the result, Section 1.24 of the AGREEMENT is hereby amended,
effective immediately, to read:
1.24 “LOAN TERMINATION DATE” means the earliest to occur of the following:
(i) as to the CONSTRUCTION NOTE, April 16, 2007, as to the REVOLVING NOTE,
July 5, 2007, as to FIXED RATE NOTE, VARIABLE RATE NOTE and as to LONG TERM
REVOLVING NOTE, a date which is five years subsequent to the COMPLETION DATE,
(ii) the date the OBLIGATIONS are accelerated pursuant to this AGREEMENT, and
(iii) the date BANK has received (a) notice in writing from BORROWER of
BORROWER’S election to terminate this AGREEMENT and (b) indefeasible payment in
full of the OBLIGATIONS.
     4. Effective immediately, Section 1.26 of the AGREEMENT is amended to read:
1.26 “MARKETING AND RISK MANAGEMENT CONTRACTS” means the contracts between
BORROWER and the entities named below (or any other entity contracting with
BORROWER for similar purposes)

      Contracting Entity   Regarding:
Commodity Specialists Company
  distillers dried grains (“DDGS”)
Renewable Products Marketing Group, LLC
  ethanol products
(to be determined)
  wet distiller’s grains (“DWGS”)
New Vision Co-op
  unit trains of corn
Iowa Grain Company
  corn hedging
General Industries, Inc. d/b/a Center Coal Company
  provision of coal

     5. Effective immediately, Section 2.13 of the AGREEMENT is amended to read:
2.13 Fees. At CLOSING, the BORROWER shall pay to the BANK the $70,000.00 balance
of the due diligence and negotiation fee, which fee BORROWER agrees and
acknowledges has been earned by BANK as of the execution hereof as the result of
BANK’s efforts to acquire participating lenders. At CLOSING, the BORROWER shall
pay to the BANK a commitment fee of $414,088.05, which fee BORROWER agrees

- 2 -



--------------------------------------------------------------------------------



 



and acknowledges has been earned by BANK. On COMPLETION DATE, the first Annual
Servicing Fee of $30,000 shall become due, in addition, on each annual
anniversary of COMPLETION DATE an Annual Servicing Fee of $30,000.00 shall
become due, which the BORROWER shall pay to the BANK in four equal quarterly
installments, commencing three months after COMPLETION DATE, with the final
installment due on the fifth anniversary of COMPLETION DATE. BORROWER agrees to
pay BANK an unused commitment fee equal to 30 basis points of the average unused
portion of the REVOLVING LOAN COMMITMENT and of LONG TERM REVOLVING NOTE,
calculated and payable on a quarterly basis in arrears; provided, however, the
unused commitment fees on same shall not apply and be payable by the BORROWER
until the COMPLETION DATE. BORROWER shall pay BANK commitment fees equal to Two
and one-quarter (2.25%) percent of outstanding Letters of Credit issued on
BORROWER’s account, together with such other fees as are consistent with BANK’s
then current International Trade Services Fee Schedule. The International Trade
Services Fee Schedule effective at the execution of this AGREEMENT is attached
hereto, marked Exhibit G, by this reference made a part hereof.
6. Effective immediately, Section 6.3.13 of the AGREEMENT is amended to read:
6.3.13 Maintain primary banking accounts (including those accounts containing
BORROWER’s equity capital) at BANK, other than as otherwise agreed by BANK.
BORROWER may maintain a depositary account at Bremer Bank, with collected
balances of no more than $500,000.
7. Effective immediately, Section 6.4.17 of the AGREEMENT is amended to read:
Allow the balance of its depository account at Bremer Bank to have a collected
funds balance of more than $500,000 at any time.
     8. BORROWER certifies by its execution hereof that the representations and
warranties set forth in Section 5 of the AGREEMENT are true as of this date, and
that no EVENT OF DEFAULT under the AGREEMENT, and no event which, with the
giving of notice or passage of time or both, would become such an EVENT OF
DEFAULT, has occurred as of this date.
     9. Except as amended hereby the parties ratify and confirm as binding upon
them all of the terms of the AGREEMENT.
(remainder of page left intentionally blank)

- 3 -



--------------------------------------------------------------------------------



 



     IN WITNESS whereof the parties set their hands as of the date first written
above.


                      First National Bank of Omaha       Red Trail Energy, LLC  
 
 
                   
By:
  /s/ Chris Reiner
 
Chris Reiner       By:
  /s/ Ambrose R. Hoff
 
   
 
  Commercial Loan Officer       Name:   Ambrose R. Hoff    
 
          Its:   Chairman      
 
          And        
 
                   
 
          BY:   /s/ William A. Price
 
   
 
          Name:   William A. Price     Its: Vice President

- 4 -